Woodmansee, J.
I concur in holding that the testimony in this case should have been submitted to the jury, but on the ground solely that-plaintiff in error, being a passenger, was entitled to the highest degree of care on the part of the' traction company. The company having provided a facility for the use of passengers in alighting from the car, and there being evidence that the injury complained’of was due to the faulty condition of the handle bar — it *567was for the jury to say under proper instructions whether the injury was the result of that condition as the proximate cause, and whether the company was in the exercise of the'highest degree of care relating thereto.
W. A. Hicks and C. L. Hopping, for plaintiff in error.
Geo. H. Warrington, for defendant in error.